Supreme Court




       In the Matter of William F. Holt.                             No. 2017-170-M.P.




                                        ORDER

       On November 24, 2014, this Court entered an order suspending the petitioner,

William F. Holt, from the practice of law in this state for three years, with an effective

date of May 1, 2014. In re Holt, 103 A.3d 147 (R.I. 2014). His suspension was based

upon findings by the Supreme Court Disciplinary Board that he had violated multiple

Rules of Professional Conduct in his representation of four clients in proceedings before

the Family Court. As we noted, the petitioner had repeatedly disregarded both procedural

and ethical rules in pursuing a “win at all costs” strategy on behalf of his clients. Id. at

152.

       On May 4, 2017, he filed a petition for reinstatement in accordance with Article

III, Rule 16 of the Supreme Court Rules of Disciplinary Procedure. Subsection (c) of

Rule 16 provides, in part, that on a petition for reinstatement the petitioner bears the

burden of demonstrating to this Court that he or she “has the moral qualifications,

competency and learning in law required for admission to practice law in this State and

that his or her resumption of the practice of law within the State will be neither

detrimental to the integrity and standing of the Bar or the administration of justice nor

subversive of the public interest.”




                                             1
       This Court’s Disciplinary Counsel has conducted an investigation to determine

whether the petitioner satisfied the requirements for reinstatement, and submitted his

report to the Court on September 14, 2017.         Counsel has advised that he has not

discovered any information regarding the petitioner’s conduct since the date of his

suspension that would warrant denial of the petition.

       We directed the petitioner to appear before the Court at its conference on

September 21, 2017.       The petitioner appeared, with counsel.        Having heard the

representations of the petitioner, his counsel, and Disciplinary Counsel, and having

reviewed the many letters of support submitted to this Court by actively practicing

attorneys in this state and former clients of the petitioner, as well as correspondence in

opposition thereto, we deem that the petition should be granted.

       We note that, prior to his suspension, the petitioner practiced law in this state for

twenty-seven years and had received no disciplinary sanctions. He was, by all accounts,

a capable attorney. Moreover, he was fully cooperative in the disciplinary proceedings

leading to his suspension, and he appears to have accepted responsibility for his

misconduct and to be remorseful for the same.

       We are not unmindful of the damage caused to the courts, parties, and the

profession by the petitioner’s past conduct. His lack of veracity in his representations to

judges and opposing counsel gives us pause in reinstating him to the practice of law.

However, he has served his period of suspension without incident.           Moreover, the

implementation of the Supreme Court Rules Governing Electronic Filing, now applicable

in all the courts within the Rhode Island Judiciary, preclude the same type of misconduct

from occurring in the future.



                                             2
       Accordingly, we hereby grant the petition for reinstatement, subject to the

following conditions:

              1.        Attorney Stephen G. Linder shall monitor the
                        petitioner’s practice of law for a period of two years;

              2.        Attorney Linder shall submit written reports on a
                        quarterly basis to Disciplinary Counsel regarding his
                        review of the petitioner’s practice; and,

              3.        The petitioner shall fully cooperate with Attorney
                        Linder and Disciplinary Counsel regarding the
                        monitoring of his practice.



       Justice Flaherty did not participate.



       Entered as an Order of this Court this 20th day of October, 2017.


                                                      By Order,



                                               ______________/s/__________________
                                                            Clerk




                                               3
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In the Matter of William F. Holt.
                                     No. 2017-170-M.P.
Case Number
                                     October 20, 2017
Date Order Filed

Justices                             Suttell, C.J., Goldberg, Robinson, and Indeglia, JJ.
                                     N/A – Court Order
Source of Appeal
                                     N/A – Court Order
Judicial Officer From Lower Court
                                     For Petitioner:

                                     Robert B. Jacquard, Esq.

Attorney(s) on Appeal
                                     For Respondent:

                                     David D. Curtin, Esq.
                                     Chief Disciplinary Counsel




SU-CMS-02B (revised November 2016)